TYSON, Judge,
dissenting.
The majority’s opinion erroneously concludes the trial court properly exercised subject matter jurisdiction over the parties. I disagree and vote to vacate the trial court’s order. I respectfully dissent.
I. Standard of Review
This Court has stated:
A proceeding to terminate parental rights is a two step process with an adjudicatory stage and a dispositional stage. A different standard of review applies to each stage. In the adjudicatory stage, the burden is on the petitioner to prove by clear, cogent, and convincing evidence that one of the grounds for termination of parental rights set forth in N.C. Gen. Stat. § 7B-llll(a) exists. The standard for appellate review is whether the trial court’s findings of fact are supported by clear, cogent, and convincing evidence and whether those findings of fact support its conclusions of law. Clear, cogent, and convincing describes an evidentiary standard [that is] stricter than a preponderance of the evidence, but less stringent than proof beyond a reasonable doubt. If the petitioner meets its burden of proving at least one ground for termination of parental rights exists under N.C. Gen. Stat. § 7B-llll(a), the court proceeds to the dispositional phase and determines whether termination of parental rights is in the best interests of the child. The standard of review of the disposi-tional stage is whether the trial court abused its discretion in terminating parental rights.
In re C.C., J.C., 173 N.C. App. 375, 380-81, 618 S.E.2d 813, 817 (2005) (internal quotations and citations omitted). “The trial court’s ‘conclu*401sions of law are reviewable de novo on appeal.’ ” In re D.M.M. & K.G.M., 179 N.C. App. 383, 385, 633 S.E.2d 715, 716 (2006) (quoting Starco, Inc. v. AMG Bonding and Ins. Servs., 124 N.C. App. 332, 336, 477 S.E.2d 211, 215 (1996)). “[T]he issue of subject matter jurisdiction may be raised at any time, even on appeal.” Huntley v. Howard Lisk Co., 154 N.C. App. 698, 700, 573 S.E.2d 233, 235 (2002) (internal citation omitted), disc. rev. denied, 357 N.C. 62, 579 S.E.2d 389 (2003).
II. Subject Matter Jurisdiction
Respondent argues North Carolina possessed no subject matter jurisdiction over T.J.D.W. because a South Carolina court had entered a custody order relating to T.J.D.W. prior to the North Carolina court purportedly assumed jurisdiction over T.J.D.W. in May 2004. Respondent asserts: (1) both she and T.J.D.W. had lived in South Carolina; (2) from 14 June 2002 to 9 September 2003, T.J.D.W. was in the custody of the Florence County Department of Social Services; (3) the trial court failed to make the statutorily mandated findings and conclusions to exercise subject matter jurisdiction over T.J.D.W.’s case; and (4) no evidence exists in the record from which the trial court could have determined it had subject matter jurisdiction. I agree.
A trial court is statutorily required to find and conclude that it possesses jurisdiction to make a child custody determination under the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”), N.C. Gen. Stat. §§ 50A-201, 50A-203, and 50A-204, before exercising jurisdiction to terminate parental rights. N.C. Gen. Stat. § 7B-1101 (2005).
A. N.C. Gen. Stat. § 50A-201
N.C. Gen. Stat. § 50A-201 (2005) provides the exclusive means under which a North Carolina court can establish and assert jurisdiction for making a child custody determination. This statute provides that jurisdiction exists under the following circumstances:
(1) This State is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding, and the child is absent from this State but a parent or person acting as a parent continues to live in this State;
(2) A court of another state does not have jurisdiction under subdivision (1), or a court of the home state of the child *402has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under G.S. 50A-207 or G.S. 50A-208, and:
a. The child and the child’s parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence-, and
b. Substantial evidence is available in this State concerning the child’s care, protection, training, and personal relationships;
(3) All courts having jurisdiction under subdivision (1) or (2) have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under G.S. 50A-207 or G.S. 50A-208; or
(4) No court of any other state would have jurisdiction under the criteria specified in subdivision (1), (2), or (3).
N.G. Gen. Stat. § 50A-201(a).
In Subsection (a)(1), “home state” is defined as “the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding.” N.C. Gen. Stat. § 50A-102(7) (2005).
Here, both DSS and the guardian ad litem argue sufficient record evidence exists to support North Carolina’s exercise of subject matter jurisdiction over T.J.D.W.’s case at the time the termination petition was filed. However, the trial court’s assertion of jurisdiction over T.J.D.W. occurred, not on the date that the termination petition was filed, but on 20 May 2004, the date that DSS filed the first juvenile petition regarding T.J.D.W.
The relevant date for a determination of whether the trial court had subject matter jurisdiction over T.J.D.W. is 20 May 2004. See Foley v. Foley, 156 N.C. App. 409, 413, 576 S.E.2d 383, 386 (2003) (Holding that “the appropriate date for home state determination is the date of the commencement of the proceeding, not the date the order is entered.”)
DSS’s petition also failed to include the statutorily required affidavit asserting the facts required for the trial court to exercise subject matter jurisdiction. A party filing a petition in cases involving *403child custody, including termination of parental rights actions, is statutorily mandated to provide, under oath, either in the first pleading or in an attached affidavit, information “if reasonably ascertainable, ... as to the child’s present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period.” N.C. Gen. Stat. § 50A-209; see In re Clark, 159 N.C. App. 75, 79, 582 S.E.2d 657, 660 (2003) (The purpose of this statute is to enable the trial court to determine whether subject matter jurisdiction exists in child custody matters.).
This Court has held that the failure to file this affidavit may not defeat the trial court’s exercise of jurisdiction where the exercise of jurisdiction is otherwise proper. See Pheasant v. McKibben, 100 N.C. App. 379, 382, 396 S.E.2d 333, 335 (1990) (Failure to comply with former section 50A-209 did not per se defeat subject matter jurisdiction where the trial court properly exercised jurisdiction.), disc. rev. denied, 328 N.C. 92, 402 S.E.2d 417 (1991).
Even without the statutorily mandated affidavit, the trial court failed to make any of the required findings or conclusions concerning whether North Carolina’s exercise of subject matter jurisdiction was appropriate in T.J.D.W.’s case. See Foley, 156 N.C. App. at 413, 576 S.E.2d at 386 (Holding that trial court must make specific findings to support its assumption of jurisdiction in a child custody matter.) (citing Brewington v. Serrato, 77 N.C. App. 726, 729, 336 S.E.2d 444, 447 (1985)). In its order adjudicating T.J.D.W. as abused and neglected, the trial court only summarily concluded that it has jurisdiction over the parties and made no further required findings of fact or conclusions to assert subject matter jurisdiction or other findings of fact or conclusions from which this Court can determine that the applicable statutory requirements for subject matter jurisdiction are met.
While the record as developed at the time of the initial juvenile petition does not support a finding of subject matter jurisdiction, the record contains an affidavit filed by DSS concurrently with the termination petition on 30 December 2005 tending to show that T.J.D.W. resided with respondent in North Carolina for approximately eight months prior to the filing of the initial juvenile petition on 20 May 2004. This information was not before the trial court upon its initial assumption of jurisdiction over T.J.D.W. The record, as a whole, may support a finding and conclusion that subject matter jurisdiction is proper under the “home state” provision for the proper assertion of initial jurisdiction under N.C. Gen. Stat. § 50A-201(a).
*404However, this Court’s inquiry does not end there. The undisputed record also shows that T.J.D.W. was previously in the custody of South Carolina DSS and that a South Carolina court had,, at least in some capacity, assumed jurisdiction over the custody of T.J.D.W. prior to 20 May 2004. In its adjudication order, the trial court found that T.J.D.W. had “only been in the legal custody of Respondent-Mother since September, 2003 after removal by a South Carolina DSS since her birth due to being cocaine positive.”
This finding of fact requires compliance with N.C. Gen. Stat. § 50A-203 in order for a North Carolina court to assert jurisdiction to modify the child custody determination of another state.
B. N.C. Gen. Stat. § 50A-203
Under the UCCJEA, “[m]odification” is defined as “a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.” N.C. Gen. Stat. § 50A-102(11). The findings and conclusions of law show that a South Carolina court had entered a custody order with respect to T.J.D.W.
A North Carolina court can only assert subject matter jurisdiction after a “determination” upon findings of fact and conclusions of law under N.C. Gen. Stat. § 50A-203 that one of the following conditions is satisfied:
(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under G.S. 50A-202 or that a court of this State would be a more convenient forum under G.S. 50A-207; or
(2) A court of this State or a court of the other state determines that the child, the child’s parents, and any person acting as a parent do not presently reside in the other state.
N.C. Gen. Stat. § 50A-203 (emphasis supplied). The majority’s opinion wholly fails to address the trial court’s failure to make the statutory determination required by N.C. Gen. Stat. § 50A-203. This “determination” can only be made by a finding of fact and conclusion of law showing compliance with the statute.
A state’s assertion of jurisdiction in a child custody case is also governed by the Federal Parental Kidnapping Prevention Act (“PKPA”). 28 U.S.C. § 1738A. Under the PKPA, modifications of *405another state’s custody determination may only be made if the modifying state “has jurisdiction to make such a child custody determination; and [ ] the court of the other State no longer has jurisdiction, or it has declined to exercise such jurisdiction to modify such determination.” 28 U.S.C.A. § 1738A(f). •
Neither the trial court’s findings of fact nor the evidence in the record supports an assumption of jurisdiction by a North Carolina court under the criteria required by N.C. Gen. Stat. § 50A-203. The record contains no order from a South Carolina court stating that South Carolina relinquished jurisdiction. No evidence tends to show that a South Carolina court determined that a North Carolina court would be a more convenient forum. No findings of fact were made by the trial court, or is there competent evidence in the record, to support any finding or conclusion that “the child’s parents, and any person acting as a parent do not presently reside in the other state.” N.C. Gen. Stat. § 50A-203.
The trial court did not possess subject matter jurisdiction over the proceedings to terminate respondent’s parental rights. See In re N.R.M., T.F.M., 165 N.C. App. 294, 299-301, 598 S.E.2d 147, 150-51 (2004) (Although North Carolina was the home state of the children, North Carolina did not have subject matter jurisdiction over the proceedings to terminate the mother’s parental rights. Nothing in the record showed N.C. Gen. Stat. § 50A-203(1) or (2) were satisfied.). In the absence of any findings or conclusions to satisfy the statute, the trial court’s order terminating a respondent’s parental rights “must be vacated and this case remanded . . . for entry of an order dismissing [DSS’s] action.” Id. at 301, 598 S.E.2d at 151.
III. Conclusion
The trial court failed to make statutory mandated findings of fact and conclusions of law for North Carolina to assert subject matter jurisdiction under N.C. Gen. Stat. § 50A-203 when the 20 May 2004 juvenile petition was filed. The trial court’s orders in Nos. 04 J 208, 04 J 339, 05 J 530, and 05 J 531 must be vacated and this matter remanded for entry of an order dismissing DSS’s petition. Id.
The trial court’s adjudication of J.J.W. as neglected (No. 04 J 339), as well as the ultimate termination of respondent’s parental rights with respect to both juveniles (Nos. 05 J 530 and 05 J 531), were solely based on the trial court’s initial adjudication of T.J.D.W. as abused and neglected. I vote to vacate the trial court’s *406order and remand for entry of an order dismissing DSS’s action. I respectfully dissent.